As filed with the Securities and Exchange Commission on May 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedules of Investments. Kellner Merger Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 76.1% Ambulatory Health Care Services - 1.9% Nordion, Inc. (a) $ Apparel Manufacturing - 0.6% Jones Group, Inc. (c) Beverage and Tobacco Product Manufacturing - 9.1% Beam, Inc. (c) Broadcasting (except Internet) - 15.1% Sirius XM Holdings, Inc. (a)(c) Time Warner Cable, Inc. (c) Chemical Manufacturing - 8.1% Forest Laboratories, Inc. (a)(c) Clothing and Clothing Accessories Stores - 9.3% Jos. A Bank Clothiers, Inc. (a)(c) Computer and Electronic Product Manufacturing - 3.9% LSI Corp. (c) RDA Microelectronics, Inc. - ADR (c) Credit Intermediation and Related Activities - 6.4% Hudson City Bancorp, Inc. (c) KKR Financial Holdings, LLC (c) Sterling Financial Corp. (c) Washington Banking Co. (c) Food and Beverage Stores - 0.1% Safeway, Inc. Insurance Carriers and Related Activities - 1.9% Tower Group International, Ltd. (b)(c) Merchant Wholesalers, Nondurable Goods - 1.1% Shoppers Drug Mart Corp. (b) Mining (except Oil and Gas) - 0.9% Martin Marietta Materials, Inc. (c) Nursing and Residential Care Facilities - 1.3% Emeritus Corp. (a)(c) Oil and Gas Extraction - 5.3% EPL Oil & Gas, Inc. (a)(c) Regency Energy Partners L.P. (c) Publishing Industries (Except Internet) - 2.4% AutoNavi Holdings Ltd. - ADR (a)(c) Giant Interactive Group, Inc. - ADR (c) Real Estate - 2.0% BRE Properties, Inc. (c) Telecommunications - 0.3% Ziggo NV (b) Utilities - 6.4% UNS Energy Corp. (c) TOTAL COMMON STOCKS (Cost $18,333,254) RIGHTS - 0.0% Community Health Systems, Inc. (a) TOTAL RIGHTS (Cost $0) MONEY MARKET FUNDS - 29.1% Fidelity Institutional Money Market Portfolio, Class I, 0.05% (d) TOTAL MONEY MARKET FUNDS (COST $7,026,229) Total Investments in Securities (Cost $25,359,483) - 105.2% Liabilities in Excess of Other Assets - (5.2)% ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of March 31, 2014. ADR American Depository Receipt Kellner Merger Fund Schedule of Securities Sold Short at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 30.2% Broadcasting (except Internet) - 10.4% Comcast Corp. - Class A $ Chemical Manufacturing - 6.0% Actavis PLC (a)(b) Clothing and Clothing Accessories Stores - 0.1% Zale Corp. (a) Credit Intermediation and Related Activities - 6.4% Heritage Financial Corp. M&T Bank Corp. Umpqua Holdings Corp. Food and Beverage Stores - 0.7% Loblaw Companies Ltd. (a)(b) Nonmetallic Mineral Product Manufacturing - 0.8% Texas Industries, Inc. (a) Nursing and Residential Care Facilities - 1.3% Brookdale Senior Living, Inc. (a) Oil and Gas Extraction - 2.5% Energy XXI (Bermuda) Ltd. (b) Regency Energy Partners L.P. Other Information Services - 0.2% Liberty Global PLC - Class A (a)(b) Liberty Global PLC - Class C (a)(b) Real Estate - 1.6% Essex Property Trust, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.2% KKR & Co., L.P. TOTAL COMMON STOCKS (Proceeds $7,248,649) Total Securities Sold Short (Proceeds $7,248,649) $ (a) Non-income producing security. (b) Foreign issued security. Kellner Long/Short Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 56.4% Accommodation - 2.5% Starwood Hotels & Resorts Worldwide, Inc. (c) $ Ambulatory Health Care Services - 1.0% Amedisys, Inc. (a)(c) Building Material and Garden Equipment - 3.3% Home Depot, Inc. (c) Clothing and Clothing Accessories Stores - 0.4% Wet Seal, Inc. - Class A (a)(c) Computer and Electronic Product Manufacturing - 5.0% GenCorp, Inc. (a)(c) Zynga, Inc. - Class A (a)(c) Construction of Buildings - 3.2% D.R. Horton, Inc. (c) Toll Brothers, Inc. (a)(c) Crop Production - 2.7% Alico, Inc. (c) S&W Seed Co. (a)(c) Educational Services - 0.8% Career Education Corp. (a)(c) Fabricated Metal Product Manufacturing - 3.0% Stanley Black & Decker, Inc. (c) Food Manufacturing - 0.9% WhiteWave Foods Co. - Class A (a)(c) General Merchandise Stores - 1.5% Costco Wholesale Corp. (c) Machinery Manufacturing - 3.3% Petroleum Geo-Services ASA (b) Mining (except Oil and Gas) - 0.6% Cameco Corp. (b)(c) Oil and Gas Extraction - 5.3% Archer Ltd. (a)(b) Interoil Exploration and Production ASA (a)(b) Paper Manufacturing - 1.2% Sealed Air Corp. (c) Plastics and Rubber Products Manufacturing - 2.2% Jarden Corp. (a)(c) Primary Metal Manufacturing - 0.8% Titan International, Inc. (c) Telecommunications - 1.5% NeuStar, Inc. - Class A (a)(c) Transportation Equipment Manufacturing - 4.6% Boeing Co. (c) Spirit AeroSystems Holdings, Inc. - Class A (a)(c) Textron, Inc. (c) Truck Transportation - 1.8% Nordic American Tankers Ltd. (b)(c) Utilities - 0.8% Pure Cycle Corp. (a)(c) Water Transportation - 10.0% Ardmore Shipping Corp. (b)(c) DHT Holdings, Inc. (b)(c) Golden Ocean Group Ltd. (b) Knightsbridge Tankers Ltd. (b)(c) Paragon Shipping, Inc. - Class A (a)(b)(c) TOTAL COMMON STOCKS (Cost $609,687) PREFERRED STOCKS - 0.4% Telecommunications - 0.4% Oi S.A. - ADR (c) TOTAL PREFERRED STOCKS (Cost $6,582) MONEY MARKET FUNDS - 48.6% Fidelity Institutional Money Market Portfolio, Class I, 0.05% (d) TOTAL MONEY MARKET FUNDS (Cost $534,536) Total Investments in Securities (Cost $1,150,805) - 105.4% Liabilities in Excess of Other Assets - (5.4)% ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of March 31, 2014. ADR American Depository Receipt Kellner Long/Short Fund Schedule of Securities Sold Short at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 4.0% Food Services and Drinking Places - 0.6% 12 Chipotle Mexican Grill, Inc. (a) $ Support Activities for Mining - 3.4% Noble Corp. PLC (b) Transocean Ltd. (b) TOTAL COMMON STOCKS (Proceeds $43,632) EXCHANGE-TRADED FUNDS - 22.6% Other Investment Pools and Funds - 22.6% IShares Russell 2000 ETF SPDR S&P rust SPDR S&P Retail ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $250,739) Total Securities Sold Short (Proceeds $294,371) $ (a) Non-income producing security. (b) Foreign issued security. ETF Exchange-Traded Fund Note 1 – Securities Valuation The Kellner Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, preferred stocks, and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded. Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2014: Kellner Merger Fund Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
